            Case 2:20-cv-03440-JCJ Document 6-3 Filed 08/13/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
MOHSSIN BAKKALI                                    :       CIVIL ACTION
          Plaintiff,                               :
                                                   :
       v.                                          :       NO. 2:20-cv-03440
                                                   :
WALMART, INC.                                      :
          Defendant.                               :       JURY TRIAL DEMANDED


                               CERTIFICATE OF SERVICE

      I, Gwyneth R. Williams, Esquire, hereby certify that on August 13, 2020, Defendant’s
Motion to Dismiss, Brief in support, and proposed form of Order were filed electronically with
the Court and are available for viewing and downloading from the Court’s Electronic Filing
System. Copies of the filed documents were served via electronic mail by the Electronic Filing
System on the following registered E-Filing User:

                                  Marc L. Ackerman, Esquire
                                   Brodsky & Smith, LLC
                                  Two Bala Plaza, Suite 805
                                   Bala Cynwyd, PA 19004
                                    Attorneys for Plaintiff

       Pursuant to the Court’s Notice, no paper courtesy copies were mailed to the Court.

                                                   MCDONNELL & ASSOCIATES, P.C.

                                            By:       /s/ Gwyneth R. Williams
                                                   Gwyneth R. Williams, Esquire
                                                   Attorneys for Defendant
